EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Griffiths on 16 August 2021.

Pursuant to MPEP 606.01, the title has been changed to read:
--RESOLVING CRYPTOGRAPHIC BOTTLENECKS FOR DISTRIBUTED MULTI-SIGNATURE CONTRACTS SHARED WITH CRYPTOGRAPHIC ACCELERATORS BY SWITCHING BETWEEN LOCAL AND ACCELERATOR CRYPTOGRAPHIC LIBRARIES--

Please replace the previous versions of claims 1, 8, and 15 with the following:
1. (Currently Amended) A method for managing cryptographic bottlenecks for distributed multi-signature blockchain contracts by a processor, comprising: 
generating one or more cryptographic requests by a blockchain client executing on a blockchain node and sending the one or more cryptographic requests to a cryptographic accelerator, in communication with the blockchain node, for processing; 
responsive to the generation and sending of the one or more cryptographic requests, determining, by a cryptographic monitoring application that a number of the one or more cryptographic requests pending at [[a]] the cryptographic accelerator, indicating that one or more cryptographic bottlenecks of the one or more cryptographic requests exist at the cryptographic accelerator; 
responsive to determining the number of the one or more cryptographic requests exceeds the defined threshold, instructing, by the cryptographic monitoring application, the blockchain node to switch from a local cryptographic library of the blockchain node to an accelerator cryptographic library of the cryptographic accelerator; and 
 the one or more cryptographic bottlenecks

8. (Currently Amended) A system managing cryptographic bottlenecks for distributed multi-signature blockchain contracts in a computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system to: 
generate one or more cryptographic requests by a blockchain client executing on a blockchain node, and send the one or more cryptographic requests to a cryptographic accelerator, in communication with the blockchain node, for processing; 
responsive to the generation and sending of the one or more cryptographic requests, determine, by a cryptographic monitoring application whether a number of the one or more cryptographic requests pending at [[a]] the cryptographic accelerator, indicating that one or more cryptographic bottlenecks of the one or more cryptographic requests exist at the cryptographic accelerator;
responsive to determining the number of the one or more cryptographic requests exceeds the defined threshold, instruct, by the cryptographic monitoring application, the blockchain node to switch from a local cryptographic library of the blockchain node to an accelerator cryptographic library of the cryptographic accelerator; and 
resolve the one or more cryptographic bottlenecks


an executable portion that generates one or more cryptographic requests by a blockchain client executing on a blockchain node and sends the one or more cryptographic requests to a cryptographic accelerator, in communication with the blockchain node, for processing; 5AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION
an executable portion that, responsive to the generation and sending of the one or more cryptographic requests, determines, by a cryptographic monitoring application whether a number of the one or more cryptographic requests pending at [[a]] the cryptographic accelerator, indicating that one or more cryptographic bottlenecks of the one or more cryptographic requests exist at the cryptographic accelerator;
an executable portion that, responsive to determining the number of the one or more cryptographic requests exceeds the defined threshold, instructs, by the cryptographic monitoring application, the blockchain node to switch from a local cryptographic library of the blockchain node to an accelerator cryptographic library of the cryptographic accelerator; and 
an executable portion that resolves the one or more cryptographic bottlenecks.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Wang Pub. No.: US 2018/0006806 A1 discloses a host CPU node receiving data upon which a cryptographic operation is to be performed, performing a polling operation to determine the state of a hardware acceleration module, and offloading blocks of data to the acceleration 
Pierce et al. Pub. No.: US 2019/002827 A1 discloses a system involving distributed multi-signature transactions that processes transaction messages using blockchain clients executing on nodes of a blockchain network.
Kaplan et al. Patent No.: US 6,704,871 B1 discloses a CGX overlay acting as wrap code that enables a cryptographic library to execute on multiple platforms.
Kavsan Patent No.: US 6,412,069 B1 discloses a cryptographic service module including a first library of encryption algorithms, and a cryptographic co-processor including a second library of encryption algorithms, and application software that utilizes either the first or second library.
However, none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, comprising a blockchain node that generates and sends cryptographic requests to a cryptographic accelerator for processing, determining that a number of pending requests at the cryptographic accelerator exceeds a threshold indicative that there is a bottleneck at the cryptographic accelerator, switching from a local cryptographic library to an accelerator cryptographic library at the blockchain node, and processing the cryptographic requests at the blockchain node using a fabric wrapper implementing the accelerator cryptographic library. Since none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195